Exhibit 10.1

 

EXECUTION VERSION

 

$10,000,000

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Dated as of February 28, 2013

 

By and Between

 

ADCO PRODUCTS, LLC,

as Borrower

 

and

 

ACUITY SPECIALTY PRODUCTS, INC.

as Lender

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

Waiver; Amount and Terms of Loan; Collateral

1

 

 

 

1.1

Reserved

1

1.2

Loan and Transactions at Closing; Promise to Pay

1

1.3

Interest

2

1.4

Continuation of Loan; No Novation

2

1.5

Purpose

3

1.6

Mandatory Prepayments

3

1.7

Voluntary Prepayments and Repayment Provisions

4

1.8

Grant of Security Interest; Priority

4

1.9

Authorization to File Financing Statements, PTO Filings

4

1.10

Guaranty; Pledge Agreement

5

 

 

 

ARTICLE II

Conditions of Lending

5

 

 

 

2.1

Closing Date

5

2.2

Post-Closing Conditions

7

 

 

 

ARTICLE III

Representations and Warranties of the Borrower

7

 

 

 

3.1

Due Organization, Standing and Authority; Single Purpose; Ownership

7

3.2

Agreement Authorization

8

3.3

Authorization and Legality of the Pledge Agreement

8

3.4

Government Approval

8

3.5

Liens

8

3.6

Litigation, etc.

8

3.7

Compliance with Other Instruments, etc.

8

3.8

Locations

9

3.9

Contracts and Licenses, etc.

9

3.10

Environmental Condition of Property etc.

9

3.11

No Material Misstatements

9

3.12

Solvency

10

3.13

Ownership Interests

10

3.14

Intercompany Receivable

10

 

 

 

ARTICLE IV

Covenants Regarding Accounting;

 

 

Financial Statements and Other Information

10

 

 

 

4.1

Accounting

10

4.2

Financial Statements; Other Information

10

4.3

Proprietary Formulas

12

4.4

Inspection

12

 

 

 

ARTICLE V

Additional Affirmative Covenants

12

 

 

 

5.1

Compliance with Laws, etc.

12

5.2

Existence; Conduct of Business

12

5.3

Single Purpose Entity

13

 

i

--------------------------------------------------------------------------------


 

5.4

Maintenance of Collateral

13

5.5

Impositions and Taxes

13

5.6

Insurance

13

5.7

Notice of Default

14

5.8

Enforcement of Intercompany Note

14

5.9

Indemnification

14

 

 

 

ARTICLE VI

Negative Covenants

14

 

 

 

6.1

Single Purpose; Liquidation, Sale of Assets and Merger

14

6.2

Amendments to Organization Documents; Organizational Changes

15

6.3

Liens; Sale or Other Transfer of Collateral

15

6.4

Hedging Agreements

15

6.5

Indebtedness

15

6.6

Investments; Loans; Advances

15

6.7

Material Documents

16

6.8

Transactions with Affiliates

16

6.9

Changes in Locations

16

 

 

 

ARTICLE VII

Financial Covenants

16

 

 

 

7.1

Earnings Before Interest and Taxes

16

7.2

Capital Expenditures

17

 

 

 

ARTICLE VIII

Events of Default; Remedies

17

 

 

 

8.1

Events of Default

17

8.2

Remedies

19

8.3

Right to Cure

19

8.4

Remedies Not Exclusive

19

8.5

No Waiver of Rights or Remedies

19

8.6

Confidentiality and Lender’s Duty with Respect to Collateral

20

8.7

Power of Attorney

20

 

 

 

ARTICLE IX

Miscellaneous

20

 

 

 

9.1

Costs, Expenses and Attorney’s Fees

20

9.2

Survival of Representations and Warranties, etc.

21

9.3

Notices

21

9.4

Amendments and Waivers

22

9.5

Severability

22

9.6

Governing Law; Binding Nature; etc.

22

9.7

Right to Set Off

22

9.8

Successors and Assigns

22

9.9

No Joint Venture

23

9.10

RELEASE

23

9.11

WAIVER OF JURY TRIAL

24

9.12

Effect of Restatement

24

 

 

 

APPENDIX A Rules of Usage and Definitions

 

 

ii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) dated
as of February 28, 2013, is made by and between ADCO PRODUCTS, LLC, a Georgia
limited liability company (the “Borrower”), and ACUITY SPECIALTY PRODUCTS, INC.,
Georgia corporation (the “Lender”).  Unless otherwise indicated, capitalized
terms used herein have the meanings set forth in Appendix A hereto.

 

PREAMBLE

 

WHEREAS, the Borrower and the Lender are parties to that certain Bridge Loan and
Security Agreement dated as of December 19, 2011 (the “Original Loan
Agreement”), pursuant to which the Lender made a bridge term loan to the
Borrower in the aggregate principal amount of $12,500,000 (the “Original Loan”);

 

WHEREAS, the Borrower and Lender now desire to amend and restate the Original
Loan Agreement to, among other things, (i) “term out” the Original Loan and
(ii) reduce the outstanding principal amount of the Original Loan by $2,500,000
in exchange for the issuance to the Lender of warrants in the Borrower and
Equinox pursuant to those certain Warrant Agreements dated as of the date
hereof, by and between the Borrower and the Lender (the “Borrower Warrant
Agreement”) and the Borrower and Equinox (the “Equinox Warrant Agreement” and
together with the Borrower Warrant Agreement, the “Warrant Agreements”);

 

WHEREAS, the Lender is willing to enter into to this Agreement on the terms and
subject to the conditions set forth herein.

 

NOW THEREFORE, in consideration of the mutual promises set forth herein and for
other valuable consideration, the parties agree as follows:

 

ARTICLE I
Waiver; Amount and Terms of Loan; Collateral

 

1.1                               Reserved.

 

1.2                               Loan and Transactions at Closing; Promise to
Pay.  Pursuant to the Original Loan Agreement, the Lender made the Original Loan
in the aggregate principal amount of $12,500,000.  The Lender has agreed, on the
Closing Date, to reduce the outstanding principal balance of the Original Loan
to $10,000,000 (hereinafter referred to as the “Loan”) and modify certain of the
terms and provisions applicable to the Original Loan in consideration for the
issuance of warrants in the Borrower and Equinox pursuant to the Warrant
Agreements.  The Loan shall be continued under this Agreement in accordance with
the provisions of Section 1.4 below.  The Borrower hereby unconditionally
promises to pay Lender the outstanding principal amount of the Loan and accrued
and unpaid interest thereon, and any other Secured Obligations, as and when due
in accordance with this Agreement.

 

--------------------------------------------------------------------------------


 

1.3                               Interest.

 

(a)                           The Loan will bear interest at a rate per annum
equal to the lesser of (i) the Lender’s average interest rate payable on its
Lender Financing Facility for the preceding fiscal quarter plus 325 basis points
(3.25%) and (ii) the average Prime Rate plus 1000 basis points (10%) (the
“Interest Rate”); provided, that, immediately upon any assignment by the Lender
pursuant to Section 9.8 of this Agreement, the Interest Rate shall be the
average Prime Rate plus the Applicable Margin (as set forth below).  Interest
shall be computed on the principal balance of the Loan outstanding hereunder
from time to time.  The Lender maintains its books of account on a fiscal year
that ends on August 31 of each year.  The Lender’s fiscal quarters commence on
September 1, December 1, March 1 and June 1 of each year.  Interest shall be
payable quarterly (on a fiscal quarter basis corresponding to the Lender’s
fiscal quarters) in arrears within five (5) days after receipt of written notice
(in reasonable detail and accompanied by supporting calculations of the Lender’s
average interest rate for such quarter) from the Lender of the amount of
interest on the Loan then due and owing for the preceding quarter.  For
calculation of interest, a 360-day year basis for the actual number of days
elapsed shall be used, and the average Prime Rate shall be determined by
averaging the Prime Rate for each day of the quarter.  At any time upon the
reasonable request of the Borrower, the Lender shall provide a copy of (or a SEC
link to), the then applicable Lender Financing Facility.

 

For purposes of this Section 1.2(a), “Applicable Margin” shall mean the
applicable rate per annum set forth below based upon the outstanding principal
balance of the Loan:

 

Outstanding Principal Balance of the Loan

 

Applicable Margin

 

>$8,000,000

 

10

%

>$6,000,000, but <$8,000,000

 

9

%

<$6,000,000

 

8

%

 

(b)                           After the occurrence and during the continuation
of an Event of Default and upon written notice from the Lender, interest shall
accrue on all amounts due hereunder at a rate of 2% per annum above the Interest
Rate (the “Default Rate”).

 

1.4                               Continuation of Loan; No Novation.  Upon the
execution and delivery of this Agreement, and the satisfaction of the conditions
set forth in Article II herein, the Original Loan under the Original Loan
Agreement (as modified herein, including the reduction of the principal amount
of the Original Loan on the Closing Date) shall continue in full force and
effect, but shall now be governed by the terms and conditions set forth in this
Agreement.  Such modified portion of the Original Loan, together with any and
all additional obligations incurred by the Borrower or the Guarantor hereunder
or under any of the other Loan Documents, shall continue to be secured by the
Collateral.  The Borrower hereby reaffirms the Secured Obligations, grants of
security interests, pledges and the validity of all covenants by the Borrower
contained herein and in any and all other Loan Documents, as applicable.  The
Borrower and the Lender acknowledge and agree that the execution and delivery of
this Agreement shall not constitute a novation or repayment of the Original Loan
under the Original Loan Agreement, as modified on the Closing Date, including,
without limitation, on account of the reduction of the principal amount of the
Original Loan in consideration of the Warrant Agreements.

 

2

--------------------------------------------------------------------------------


 

1.5                               Purpose.  The proceeds of the Original Loan
were used by the Borrower solely to consummate the Acquisition (including
reimbursing Equinox for certain costs and expenses incurred prior to closing
under the Original Loan Agreement in pursuit of the Acquisition (e.g.,
transition costs and the deposit paid to the Seller)), as reflected in the
Lender-approved Flow of Funds (as defined under the Original Loan Agreement),
and for working capital and general corporate purposes of the Borrower.

 

1.6                               Mandatory Prepayments.

 

(a)                           On each of the dates set forth below, the Borrower
shall be required to, and shall, repay the principal amount of the Loan in the
amount set forth opposite such date, except that the payment due on the Maturity
Date shall in any event be in the amount of the entire remaining principal
amount of the outstanding Loan plus all unpaid accrued interest thereon:

 

Date of Payment

 

Amount of Principal
Payment

 

 

 

 

 

June 30, 2013

 

$

300,000

 

December 31, 2013

 

$

300,000

 

 

 

 

 

June 30, 2014

 

$

300,000

 

December 31, 2014

 

$

300,000

 

 

 

 

 

June 30, 2015

 

$

600,000

 

December 31, 2015

 

$

600,000

 

 

 

 

 

June 30, 2016

 

$

600,000

 

December 31, 2016

 

$

600,000

 

 

 

 

 

February 28, 2018

 

All remaining outstanding principal balance plus all unpaid accrued interest
thereon

 

 

(b)                           Unless otherwise agreed to in writing by the
Lender, immediately upon receipt by the Borrower of any net proceeds (i.e.,
gross proceeds less the actual reasonable costs incurred in connection with such
sales or other dispositions) from any sale of assets with an aggregate value in
excess of $25,000 in any fiscal year, the Borrower shall prepay the Secured
Obligations in an amount equal to all net proceeds received in excess of $25,000
in such fiscal year.

 

(c)                            After an Event of Default has occurred and is
continuing, immediately upon receipt by the Borrower of any payments under the
Master Intercompany Promissory Note, the Borrower shall prepay the Secured
Obligations in an amount equal to all payments received by the Borrower
thereunder.

 

3

--------------------------------------------------------------------------------


 

(d)                           Within fifteen (15) days after the Borrower gives
notice of its intent to repay the Loan pursuant to Section 8 of either Warrant
Agreement, the Borrower shall repay the entire amount of the outstanding Secured
Obligations.

 

1.7                               Voluntary Prepayments and Repayment
Provisions.

 

(a)                           The unpaid principal balance of the Loan, together
with all unpaid accrued interest thereon, may be prepaid in whole or in part
upon the Borrower’s provision of not less than ten (10) days’ prior written
notice to the Lender.

 

(b)                           Payments made by the Borrower pursuant to Sections
1.6(b), 1.6(c), 1.6(d) and 1.7 shall be applied as follows: first, to any unpaid
accrued and unpaid costs and expenses; second, to any unpaid accrued interest on
the Loan; and third, to the principal balance of the Loan in the inverse order
of maturity.

 

(c)                            All payments of principal, interest and other
amounts payable hereunder or under any other Loan Document shall be made to the
Lender for the account of the Lender in dollars in immediately available funds
at the Lender’s office or any other place designated in writing by the Lender.

 

1.8                               Grant of Security Interest; Priority.  The
Borrower hereby reaffirms its prior grant to the Lender of the liens and
security interests granted under the Original Loan Agreement and hereby further
grants Lender, to secure the payment and performance in full of all of the
Secured Obligations, a lien on and continuing security interest in, and pledges
to Lender, the Collateral, wherever located, whether now owned or hereafter
acquired or arising, and all proceeds and products thereof.  The Borrower
represents, warrants, and covenants that the security interest granted herein is
and shall at all times continue to be a first priority perfected security
interest in the Collateral.  If this Agreement is terminated, the Lender’s lien
on and security interest in the Collateral shall continue until the Secured
Obligations (other than inchoate indemnity obligations) are repaid in full in
cash.  Upon payment in full in cash of the Secured Obligations (other than
inchoate indemnity obligations), Lender shall, at Borrower’s sole cost and
expense, release its lien on and security interest in the Collateral and all
rights therein shall revert to the Borrower.

 

(a)                           If the Borrower (i) acquires a commercial tort
claim, (ii) acquires rights to, or applies for or seeks registration of, any new
registered patents, trademarks or copyrights, (iii) becomes the beneficiary
under any letter of credit or (iv) acquires any rights to, or interest in, any
promissory notes or other instruments, then the Borrower shall promptly notify
the Lender in a writing signed by the Borrower of the general details thereof
and grant to the Lender in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance satisfactory to the Lender.

 

(b)                           The Borrower will cause each bank or other
financial institution in which it maintains a deposit account or other deposits
to enter into a control agreement in favor of the Lender with respect to such
deposit accounts or other deposits.

 

1.9                               Authorization to File Financing Statements,
PTO Filings.  The Borrower hereby authorizes the Lender to file, without notice
to Borrower, financing statements, continuation

 

4

--------------------------------------------------------------------------------


 

statements and any other filings or security agreements, with all appropriate
jurisdictions or offices (including with the United States Patent and Trademark
Office) to perfect, maintain perfection or otherwise protect the Lender’s
interest or rights hereunder.  Financing statements may indicate the Collateral
as “all assets of the Debtor” or words of similar effect, or as being of an
equal or lesser scope, or with greater detail, all in Lender’s discretion.

 

1.10                        Guaranty; Pledge Agreement.  The Loan shall be also
continue to be guaranteed by the Guarantor pursuant to the Guaranty and secured
by the Pledge Agreement and the Lender’s first priority lien on and security
interest in the collateral described therein shall, at all times, be properly
perfected.

 

ARTICLE II
Conditions of Lending

 

2.1                               Closing Date.  The Lender’s obligation to
execute and deliver this Agreement is subject to the fulfillment to the Lender’s
satisfaction of the following conditions:

 

(a)                           The representations and warranties of the Borrower
and the Guarantor made or contained herein or otherwise made in writing by or on
behalf of the Borrower and the Guarantor in connection with the transactions
contemplated hereby shall be (and shall be certified by the Borrower) as true
and correct.

 

(b)                           The Borrower shall have performed and complied
with all agreements and conditions contained herein required to be performed or
complied with by it before or on the Closing Date.

 

(c)                            The Borrower’s organizational documents
(including its articles of formation and operating agreement) shall be in form
and substance satisfactory to the Lender.

 

(d)                           After giving effect to this Agreement, no Event of
Default and no event which, with the giving of notice or the lapse of time or
both, would constitute an Event of Default, shall have occurred and be
continuing hereunder.

 

(e)                            All credit investigations and other legal and
business due diligence required by the Lender shall have been completed.

 

(f)                             The Borrower shall have furnished to the Lender
the following;

 

(i)                                     A manager’s certificate (or
substantively similar document acceptable to Lender) for each of the Borrower
and Equinox which shall include, either directly or by incorporated attachments,
(A) certifications as to the incumbency of each of such entity’s manager and/or
officers (if any), together with specimen signatures of the manager/those
officers who will have the authority to execute documents on behalf of such
party; and (B) true and complete copies of (1) such entity’s articles of
organization or formation; (2) such entity’s operating agreement or other
constitutional documents; and (3) resolutions of the appropriate governing body
or board authorizing the transactions contemplated herein (including the
issuance of

 

5

--------------------------------------------------------------------------------


 

warrants), or a certification that there have been no amendments to such
organizational documents since December 19, 2011 and such organizational
documents remain in full force and effect as of the date hereof;

 

(ii)           Good standing certificates (or certificates of similar import and
substance) for each of the Borrower and Equinox from its jurisdiction of
formation;

 

(iii)          A certificate regarding the solvency of the Borrower, executed by
its chief financial officer;

 

(iv)          Projections for the Borrower prepared for Fiscal Years 2013 (on a
month to month basis) and 2014 (on an annual basis);

 

(v)           To the extent not already delivered to the Lender, stock or
membership certificates evidencing 100% of the issued and outstanding ownership
interests of the Borrower and Equinox, if certificated;

 

(vi)          To the extent not already delivered to the Lender evidence
satisfactory to it (in the form of ACORD certificates) that the insurance
requirements in Section 5.6 have been and remain satisfied and that the Lender
is named as an additional insured and/or loss payee as its interests may appear,
together with loss payable endorsements and endorsements naming the Lender as a
co-insured;

 

(vii)         Such other information or documentation that the Lender may
reasonably request.

 

(g)                            The Lender shall have received a control
agreement for each deposit account of the Borrower, duly executed by the
Borrower and the depository bank.

 

(h)                           The Lender shall have received the Master
Intercompany Promissory Note evidencing all intercompany receivables owed (or
from time to time owing) by Equinox to the Borrower, duly executed by Equinox,
as borrower, together with an undated endorsement for such promissory note duly
executed in blank by the Borrower, as holder of the Intercompany Promissory
Note, and if the outstanding balance of the intercompany receivables owed by
Equinox to the Borrower as of Closing Date is greater than $3,000,000, then the
Borrower shall have received a prepayment from Equinox equal to the outstanding
amount in excess of $3,000,000.

 

(i)                               The Guarantor shall have executed and
delivered the Reaffirmation and Acknowledgment of Guaranty and Pledge Agreement
and First Amendment to Pledge Agreement in form and substance acceptable to the
Lender, with respect to the Guarantor’s obligations under each of the Guaranty
and the Pledge Agreement.

 

(j)                              The Guarantor shall have executed and delivered
the Restrictive Covenants Agreement in form and substance satisfactory to the
Lender.

 

6

--------------------------------------------------------------------------------


 

(k)                           The Lender shall have received the Side Letter
Amendment (No. 1) to Technology Sharing & License Option Agreement dated
February 1, 2012 between Equinox and the Lender, duly executed by Equinox, in
form and substance satisfactory to the Lender.

 

(l)                               The Borrower and Equinox shall have executed
and delivered the Warrant Agreements in form and substance acceptable to the
Lender.

 

(m)                       All other proceedings in connection with the
transactions contemplated by this Agreement and all documents and instruments
incident to such transactions shall be satisfactory in substance and form to the
Lender and the Lender’s counsel, and the Lender or the Lender’s counsel shall
have received all such counterpart originals or certified or other copies of
such documents as the Lender or they may reasonably request (including without
limitation, this Agreement, the Warrant Agreements, an Affirmation and
Acknowledgment of Guaranty and Pledge Agreement, any security agreements to be
filed with the United States Patent and Trademark Office and, if required by the
Lender, deposit account control agreements among the Borrower, the Lender and
the Borrower’s depository bank).

 

(n)                           The Borrower shall have paid to the Lender all
accrued and unpaid interest under the Original Loan Agreement in an amount equal
to $234,940.52.

 

(o)                           The Borrower shall have paid all invoiced fees and
expenses of Hunton & Williams LLP, counsel to the Lender.

 

2.2                               Post-Closing Conditions.  The Lender’s
obligation to maintain the Loan is subject to the fulfillment to the Lender’s
satisfaction of the following conditions:

 

(a)                                 Within thirty (30) days after the Closing
Date, the Borrower shall have delivered to the Lender copies of all key man life
insurance policies and a collateral assignment of at least $10,000,000 of such
key man life insurance policies.

 

(b)                                 Within thirty (30) days after the Closing
Date, the Borrower shall have engaged, at its sole cost and expense, a third
party escrow agent acceptable to the Lender (“Escrow Agent”) to hold the
Borrower’s proprietary formulas pursuant to an escrow arrangement acceptable to
the Lender and shall have delivered all of its proprietary formulas to the
Escrow Agent.

 

ARTICLE III
Representations and Warranties of the Borrower

 

The Borrower represents and warrants to the Lender as follows:

 

3.1                               Due Organization, Standing and Authority;
Single Purpose; Ownership.

 

(a)                           The Borrower is a limited liability company duly
organized and validly existing under the laws of the State of Georgia and has
all requisite limited liability company power and authority to own and operate
its properties and to carry on its business and to execute and deliver the Loan
Documents to which it is a party and to perform its obligations hereunder and
thereunder.

 

7

--------------------------------------------------------------------------------


 

(b)                           The Guarantor has the full legal capacity to
execute, deliver and perform the Loan Documents to which he is a party.

 

3.2                               Agreement Authorization.  The execution,
delivery and performance of this Agreement, the borrowing hereunder and the
execution, delivery and performance of the Warrant Agreements and the other Loan
Documents and the transactions contemplated hereby and thereby have been duly
authorized by all requisite limited liability company action on the part of the
Borrower and Equinox, as applicable.  This Agreement has been duly executed and
delivered by the Borrower and constitutes, and the Warrant Agreement and the
other Loan Documents to which the Borrower or Equinox, as applicable, are a
party when executed and delivered will constitute, the legal, valid and binding
obligations of the Borrower or Equinox, as applicable, enforceable against the
Borrower or Equinox, as applicable, in accordance with their respective terms.

 

3.3                               Authorization and Legality of the Pledge
Agreement.  Each of the Guaranty and the Pledge Agreement constitute the legal,
valid and binding obligation of the Guarantor, enforceable against the Guarantor
in accordance with its terms.

 

3.4                               Government Approval.  No consent, approval or
authorization of, or qualification, designation, declaration or filing with any
governmental authority or other third party is required in connection with
(i) the execution and delivery by the Borrower or Equinox, as applicable, of the
Loan Documents to which it is a party or (ii) in the case of the Guarantor, the
execution, delivery and performance of the Guaranty and the Pledge Agreement.

 

3.5                               Liens.  Except as contemplated by the Loan
Documents, none of the Borrower’s properties or assets is subject to any
mortgage, pledge, lien, conditional sale or other title retention agreement,
security interest, lease, charge or encumbrance.

 

3.6                               Litigation, etc.  There is no action,
proceeding or investigation pending or threatened (or any basis therefor known
to the Borrower), that questions the validity of any of the Loan Documents or
any action taken or to be taken pursuant to this Agreement or contemplated
hereby, or that might result, either in any case or in the aggregate, in any
material adverse change in the business, prospects, operations, affairs or
condition of the Borrower or in any of its properties or assets, or in any
material liability on the part of the Borrower.

 

3.7                               Compliance with Other Instruments, etc.

 

(a)                           None of the Borrower, the Guarantor or Equinox is
in violation of any material agreement to which it is a party or by which any of
its properties are bound.

 

(b)                           None of the Borrower, the Guarantor or Equinox is
in default in the payment of the principal of or interest on any indebtedness
for borrowed money.

 

(c)                            The Borrower is not in violation of any
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to it, including without limitation, (i) federal or state securities
laws, zoning laws and ordinances, subdivision ordinances, federal labor laws and
regulations, the federal Occupational Safety and Health Act and regulations
thereunder, the federal Employees Retirement Income Security Act, and (ii) to
the Borrower’s knowledge,

 

8

--------------------------------------------------------------------------------


 

Environmental Laws, the violation of which might have a material adverse effect
on the business, prospects, operations, affairs or condition of the Borrower or
any of its properties or assets.

 

(d)                           The execution, delivery and performance of the
Loan Documents and the taking of all actions contemplated hereby or thereby will
not (i) result in any violation of or be in conflict with or constitute a
default under any of the foregoing instruments, documents, laws, regulations,
ordinances, judgments, orders or decrees, or result in the creation of any
mortgage, lien, charge or encumbrance upon any of the properties or assets of
the Borrower, the Guarantor or Equinox pursuant to any of the foregoing or
(ii) materially adversely affect the business, prospects, operations, affairs or
condition of the Borrower or Equinox, as applicable, or any of its properties or
assets.

 

3.8                               Locations.  The address of the chief executive
office of the Borrower is set forth on Schedule 3.8.  All books and records of
the Borrower are maintained exclusively in the possession of the Borrower at the
address specified on Schedule 3.8.  There is no location where the Borrower
maintains any Inventory or Equipment (other than Inventory in transit and
Equipment out for repair) with an aggregate value in excess of $25,000, other
than the locations set forth on Schedule 3.8.

 

3.9                               Contracts and Licenses, etc.  The Borrower has
furnished to the Lender (or shall furnish to the Lender promptly as the same
become obtainable) true and correct copies of all material contracts,
agreements, licenses, permits and approvals to which the Borrower is a party or
which are necessary for the conduct of the Borrower’s business.

 

3.10                        Environmental Condition of Property etc.  To the
Borrower’s knowledge, except as set forth on Schedule 3.10, there are no
liabilities, claims, obligations, actions, demands, fines, liens, lawsuits,
causes of action, penalties, investigations or notices arising out of
Environmental Law or pertaining to Hazardous Materials (“Environmental Claims”),
pending or threatened against the Borrower or Equinox, and each of the Borrower
and Equinox has undertaken all appropriate inquiry into the previous ownership
and uses of any owned and leased real property consistent with good commercial
or customary practice in an effort to minimize liability.  Except as set forth
on Schedule 3.10, each of the Borrower and Equinox has obtained all licenses,
permits, authorizations, consents, and approvals (collectively “Permits”)
required by Environmental Law with respect to its business.  Except as set forth
on Schedule 3.10, all required Permits are in full force and effect and each of
the Borrower and Equinox is, and shall remain, in compliance with the terms,
conditions and requirements of any such Permit.

 

3.11                        No Material Misstatements.  Neither any of the Loan
Documents nor any written statements furnished by the Borrower, the Guarantor or
Equinox, or to the Borrower’s knowledge by a third Person on behalf of the
Borrower, the Guarantor or Equinox, in connection with the Loan (including, but
not limited to, any financial statements) or the Warrant Agreements contains any
untrue statement of a material fact or omits a material fact necessary to make
the statements contained therein or herein not misleading.  There is no fact
that the Borrower, the Guarantor or Equinox has not disclosed in writing to the
Lender that materially affects adversely the properties, business, prospects,
profits or condition (financial or otherwise) of the Borrower,

 

9

--------------------------------------------------------------------------------


 

the Guarantor or Equinox or the ability of the Borrower, the Guarantor or
Equinox to perform its or his, as applicable, obligations under the Loan
Documents.

 

3.12                        Solvency.  After giving effect to this Agreement,
each of the Borrower, the Guarantor and Equinox is Solvent.

 

3.13                        Ownership Interests.  No Person or entity other than
the Guarantor owns any ownership or membership interest, economic or otherwise,
in the Borrower or Equinox.  Except as described on Schedule 3.13, there are no
outstanding stock purchase warrants, subscriptions, options, securities,
instruments or other rights of any type or nature whatsoever, which are
convertible into, exchangeable for or otherwise provide for or require the
issuance of capital stock or other equity interests of the Borrower or Equinox.

 

3.14                        Intercompany Receivable.  Schedule 3.14 sets forth
the full amount of all intercompany receivables owed by Equinox to the Borrower
as of the Closing Date.

 

ARTICLE IV
Covenants Regarding Accounting;
Financial Statements and Other Information

 

4.1                               Accounting.  The Borrower will:

 

(a)                           maintain a system of accounting established and
administered in accordance with generally accepted accounting principles;

 

(b)                           keep at all times proper books or records of
account in which full, true, and correct entries will be made of its
transactions in accordance with generally accepted accounting practices;

 

(c)                            set aside on its books reserves for depreciation,
obsolescence and amortization of its properties, determined in accordance with
generally accepted accounting practices, and all other proper reserves,
similarly determined, that should be set aside in connection with its business
in accordance with generally accepted accounting principles; and

 

(d)                           maintain a process of internal control over its
financial reporting, which process will provide reasonable assurance regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with GAAP, including policies and
procedures that (i) pertain to the maintenance of records that, in reasonable
detail, accurately and fairly reflect the transactions and dispositions of the
assets of the Borrower, (ii) provide reasonable assurance that transactions are
recorded as necessary to permit preparation of financial statements in
accordance with GAAP, and that receipts and expenditures of the Borrower are
being made only in accordance with authorizations of management of the Borrower
and (iii) provide reasonable assurance regarding prevention or timely detection
of unauthorized acquisition, use, or disposition of the Borrower’s assets that
could have a material effect on the financial statements.

 

4.2                               Financial Statements; Other Information.  The
Borrower will deliver or cause to be delivered to the Lender, at the Borrower’s
expense:

 

10

--------------------------------------------------------------------------------


 

(a)                           within 90 days after the end of each fiscal year
of the Borrower (beginning with the fiscal year ending December 31, 2012), an
audited balance sheet of the Borrower as at the end of such year and audited
statements of income and retained earnings, surplus or members’ capital and of
changes in the financial position of the Borrower for such year, setting forth
(in the case of the balance sheet) in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
generally accepted accounting principles applied on a basis consistent with that
of the preceding fiscal year, and certified by the Borrower’s chief financial
officer and an independent certified public accountant reasonably acceptable to
the Lender;

 

(b)                           within 20 days after the end of each calendar
month, a balance sheet of the Borrower as at the end of such month and
statements of income and retained earnings, surplus or members’ capital and of
changes in the financial position of the Borrower for such month, setting forth
in each case in comparative form the figures for the previous calendar month,
all in reasonable detail and prepared in accordance with generally accepted
accounting principles applied on a consistent basis, and certified by the
Borrower’s chief financial officer;

 

(c)                            within 15 days prior to the end of each fiscal
year of the Borrower, an annual projected operating budget in reasonable detail
for the following fiscal year;

 

(d)                           together with the delivery of the financial
statements required by Sections 4.2(a) and 4.2(b), a compliance certificate in
the form of Exhibit A attached hereto;

 

(e)                            within 20 days after the end of each calendar
month, a report setting forth in reasonable detail all asset sales by the
Borrower during the previous month;

 

(f)                             within 20 days after the end of each calendar
month, a budget report setting forth the variance between the projected
operating budget for such month (based upon the budget submitted pursuant to
subsection (c) hereof) and the actual budget for such month, along with an
explanation of significant variances;

 

(g)                            within 20 days after the end of each calendar
month, a report detailing the then outstanding intercompany loan balance between
Equinox and the Borrower and reflecting the net cash settlement at the end of
such month of the current portion of such balance;

 

(h)                           within 15 days after the timely filing thereof,
copies of all federal, state and, if any, local income tax returns of the
Borrower (and for so long as the Borrower is taxed as a sole proprietorship and
reporting its results on Schedule C of the Guarantor’s Form 1040, delivery of a
copy of such Schedule C shall be sufficient);

 

(i)                               upon written request of the Lender, a
certificate that the insurance required by Section 5.6 hereof is in effect and
that all premiums thereon have been paid; provided that as long as no Event of
Default has occurred or there has been no change in or expiration of the
Borrower’s insurance, the Lender may only request such certificate once in any
year;

 

(j)                              promptly (but in any event within three
business days after the occurrence thereof) written notice of any cancellation,
reduction in coverage or termination of any insurance policy maintained by the
Borrower;

 

11

--------------------------------------------------------------------------------


 

(k)                           Promptly (but in any event within three business
day after the occurrence, delivery or receipt thereof, as applicable),
(a) written notice of all material developments related to the Notice of
Violation received on February 1, 2013 by Equinox from the Georgia Department of
Natural Resources and copies of all notices received from the Georgia Department
of Natural Resources in connection therewith and (b) written notice of any other
alleged or actual violation of any Environmental Law by the Borrower or Equinox
and copies of any documentation from a governmental authority or other Person
alleging that the Borrower, Equinox or the Guarantor may be liable or
responsible for costs associated with a response to or cleanup of a release of a
Hazardous Material into the environment; and

 

(l)                               with reasonable promptness, such other
information and data with respect to the Borrower, the Guarantor or Equinox
and/or compliance with the terms and conditions of the Loan Documents as from
time to time may be reasonably requested by Lender.

 

4.3                               Proprietary Formulas.  The Borrower shall
deliver to the Escrow Agent within 20 days after the end of each June and
December copies of all new proprietary formulas of the Borrower developed,
acquired or obtained during the previous period.

 

4.4                               Inspection.  The Borrower will permit the
Lender or any authorized representatives designated by the Lender, at the
Borrower’s expense, to inspect the Borrower’s books of account and records (and
to make copies thereof and to take extracts therefrom), and to discuss its
affairs, finances and accounts with its officers, all at such reasonable times
(which shall be during normal business hours) and as often as may be reasonably
requested.  Any such inspection, or the procuring of documents and financial and
other information, by the Lender or on the Lender’s behalf, shall be for the
Lender’s protection only, and shall not constitute any assumption of
responsibility to the Borrower or anyone else with regard to the financial
condition of the Borrower nor the Lender’s approval of any certification given
to the Lender nor relieve the Borrower of any of its obligations.

 

ARTICLE V
Additional Affirmative Covenants

 

The Borrower further covenants and agrees that so long as any Secured
Obligations remain outstanding:

 

5.1                               Compliance with Laws, etc.  The Borrower shall
comply with all applicable federal, state and local laws, ordinances,
regulations and restrictive covenants relating to the Borrower’s business and
its operations, including without limitation all Environmental Laws.

 

5.2                               Existence; Conduct of Business.  The Borrower
shall maintain its limited liability company existence and the right to carry on
its business and use its best efforts to maintain, preserve and renew all
rights, powers, privileges, and franchises and conduct its business in the usual
and ordinary course, and enter into no contract otherwise than in the ordinary
course of business.

 

12

--------------------------------------------------------------------------------


 

5.3                               Single Purpose Entity.

 

(a)                           The Borrower shall maintain with a commercial
banking institution its own deposit account or accounts separate from those of
any Affiliate.  Except as expressly permitted by Section 6.6, the Borrower shall
only use the funds on deposit in such account in conjunction with operating its
business in the ordinary course and consistent with the budget provided to the
Lender pursuant to Section 4.2(c) of this Agreement.

 

(b)                           The Borrower shall, to the extent it shares the
same officers or other employees as its Affiliates, ensure (i) that the salaries
of and the expenses relating to providing benefits to such officers and
employees is fairly allocated among such entities and (ii) that each such entity
bears its fair share of the salary and benefit costs associated with all such
common officers and employees.

 

(c)                            To the extent that the Borrower and its
Affiliates have offices in the same location, the Borrower shall ensure (i) that
there shall be a fair and appropriate allocation of overhead costs associated
among them and (ii) that each entity bears its fair share of such costs.

 

(d)                           The Borrower shall (i) maintain its books and
records separate from those of any other Person, (ii) maintain its assets in
such a manner that it is not more costly or difficult to segregate, identify or
ascertain such assets, (iii) observe all limited liability company formalities,
(iv) hold itself out to creditors and the public as a legal entity separate and
distinct from any other entity, (v) prepare separate tax returns (or properly
segregate the Schedule C reporting on the Guarantor’s Form 1040) and financial
statements, or if part of a consolidated group, be shown as a separate member of
such group, (vi) conduct business in its name and use separate stationary,
invoices and checks and (vii) not commingle its assets or funds with those of
any other Person.

 

(e)                            The Borrower shall provide information, reports
and data with respect to the Borrower’s compliance with and adherence to the
terms and conditions of this Section 5.3 as may from time to time may be
reasonably requested by Lender.

 

5.4                               Maintenance of Collateral.  The Borrower shall
preserve, keep and maintain the Collateral and other property in good condition,
repair, and working order.

 

5.5                               Impositions and Taxes.  The Borrower shall
file, or cause to be filed, all federal, state and local tax returns that are
required to be filed and pay all taxes as shown on such returns or on any
assessment received to the extent that such taxes have become due, except taxes
the validity of which is being contested in good faith by appropriate
proceedings.  The Borrower shall pay and discharge promptly all taxes,
assessments, impositions and governmental charges or levies imposed upon the
Borrower, its income or any of its properties that, if unpaid, might become a
lien or charge upon the Collateral or any part thereof.

 

5.6                               Insurance.

 

(a)                           The Borrower shall (i) maintain insurance policies
with financially sound insurance companies or associations, in such amounts and
covering such risks as is usually carried by companies engaged in the same or
similar businesses and owning similar properties in the same general areas in
which the Borrower operates, all of which policies covering the Collateral shall
name the Lender as an additional insured and the lender loss payee as its

 

13

--------------------------------------------------------------------------------


 

interests may appear, and contain other provisions as the Lender may reasonably
require to protect fully the Lender’s interest in the Collateral and in any
payments to be made under such policies and (ii) furnish to the Lender, from
time to time promptly upon written request, certificates of insurance (in the
form of an ACORD certificate).

 

(b)                           The Borrower shall acquire and have in place
within thirty (30) days of the Closing Date and shall thereafter maintain at all
times a “keyman” life insurance policy issued by an insurance company acceptable
to the Lender in its sole discretion that provides a death benefit in an amount
equal to at least the principal amount of the Loan, which “keyman” life
insurance policy shall be collaterally assigned to the Lender pursuant to a
valid assignment agreement duly acknowledged by the policy issuer (the “Keyman
Life Insurance Requirement”).

 

5.7                               Notice of Default.  The Borrower shall notify
the Lender in writing promptly upon the occurrence of any Event of Default
hereunder or any event that would become an Event of Default upon notice or the
lapse of time, or both.

 

5.8                               Enforcement of Intercompany Note.  Upon the
Lender’s request at any time after an Event of Default has occurred and is
continuing, the Borrower shall demand payment in full of the Master Intercompany
Promissory Note under Section 1(c) of the Master Intercompany Promissory Note.

 

5.9                               Indemnification.

 

(a)                           The Borrower shall protect, indemnify, save and
hold the Lender and its Affiliates, officers, employees and agents (the
“Indemnitee Parties”) harmless from and against all liabilities, obligations,
claims, damages, penalties, causes of action, costs and expenses (including,
without limitation, reasonable attorneys’ fees and expenses) imposed upon,
incurred by or asserted against any Indemnitee Party in connection with any of
the Loan Documents, except to the extent caused by an Indemnitee Party’s gross
negligence or willful misconduct or the gross negligence or willful misconduct
of such Indemnitee Party’s agents, employees or contractors.

 

(b)                           The Borrower shall indemnify and hold the
Indemnitee Parties harmless from and against any and all Environmental Claims
(including, but not limited to, indemnification for cleanup, remedial, or
response costs, reasonable attorneys, consultants’ or experts’ fees and other
expenses) of every kind and nature suffered by or asserted against any
Indemnitee Party.  The Borrower’s obligations hereunder shall continue, survive
and remain in full force and effect notwithstanding payment in full and
satisfaction of the Loan.

 

ARTICLE VI
Negative Covenants

 

The Borrower further covenants and agrees that, so long as any Secured
Obligations remain outstanding:

 

6.1                               Single Purpose; Liquidation, Sale of Assets
and Merger.  The Borrower shall not (i) engage in any business other than the
manufacture and sale of chemicals, supplies and equipment

 

14

--------------------------------------------------------------------------------


 

and related research, (ii) dissolve, merge or consolidate with or convert into
any other entity, (iii) sell, lease, transfer, distribute, liquidate or
otherwise wind-up its affairs or dispose of any of its properties or assets,
other than (A) sales of Inventory in the ordinary course of business and
(B) sales of assets for cash and for fair market value; provided, that the
aggregate fair market value of all assets (other than Inventory in the ordinary
course of business) sold by the Borrower shall not exceed $25,000 in any fiscal
year without the Lender’s prior written consent (and, if such consent is given,
unless otherwise agreed to in writing by the Lender, the Borrower shall be
required to make the mandatory prepayment required by Section 1.6(b)), or
(iv) acquire all or any substantial part of the properties or assets of any
Person.

 

6.2                               Amendments to Organization Documents;
Organizational Changes.  The Borrower shall not (i) amend its articles of
organization or operating agreement or (ii) issue, cause to be issued of suffer
to exist any additional equity interests, including, without limitation, any
stock purchase warrants, subscriptions, options, securities, instruments or
other rights of any type of nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or require the issuance of equity
interests of the Borrower (other than the Borrower Warrant Agreement).  The
Borrower shall not (i) change its name as it appears in official filings in the
jurisdiction of its organization, (ii) change the type of entity that it is,
(iii) change its organization identification number, if any, issued by its
jurisdiction of organization or (iv) change its jurisdiction of organization
unless, in each case, the Borrower has given the Lender not less than 30 days
prior written notice of such event or occurrence.

 

6.3                               Liens; Sale or Other Transfer of Collateral.

 

(a)                           The Borrower shall not assume, incur, or suffer to
be created, assumed, incurred or to exist any mortgage, pledge, lease,
encumbrance, lien (other than liens being contested in good faith by appropriate
proceedings) or charge of any kind upon the Collateral or any part thereof
(except for the lien of this Agreement).

 

(b)                           The Borrower shall not (i) sell, convey, mortgage,
transfer, assign or permit any sale, conveyance, transfer or assignment of the
Collateral or any part thereof or any of its other properties or assets or any
interest therein by operation of law or otherwise (except for the lien of this
Agreement and sales expressly permitted by Section 6.1(iii) above) or
(ii) permit the sale, conveyance, pledge, transfer or assignment of any
membership interest in the Borrower or Equinox (except for the lien of the
Pledge Agreement).

 

6.4                               Hedging Agreements.  The Borrower shall not
enter into any Hedging Agreement.

 

6.5                               Indebtedness.  The Borrower shall not create,
incur, assume or suffer to exist any indebtedness of the Borrower for borrowed
money, other than borrowed money indebtedness evidenced by this Agreement, or
guaranty the obligations of any Person.

 

6.6                               Investments; Loans; Advances.  The Borrower
shall not purchase, hold or acquire any capital stock, evidences of indebtedness
or other securities (including any option, warrant or other right to acquire any
of the foregoing) of, make or permit to exist any loans or advances to,
guarantee any obligations of, or make or permit to exist any investment or any
other interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions)

 

15

--------------------------------------------------------------------------------


 

any Person or any assets of any other Person constituting a business unit, other
than (i) those investments, loans and advances existing on the Closing Date and
set forth on Schedule 6.6 and (ii) other intercompany loans and advances, but
only as long as such intercompany loans and advances are settled in cash between
the Borrower and Equinox on a monthly basis within the time period and otherwise
in accordance with the terms of the Master Intercompany Promissory Note.

 

6.7                               Material Documents.  The Borrower shall not
cancel, terminate, amend, modify, or permit any cancellation or termination of,
amendment or modification to, or violation or default under, or waive or release
any of its material rights under any material contracts, agreements, licenses,
permits, approvals, restrictive covenants or other agreements.

 

6.8                               Transactions with Affiliates.

 

(a)                           Except as expressly permitted by Section 6.6,
Section 6.8(b) and Section 6.8(c) of this Agreement, the Borrower shall not make
any payments to any Affiliate of the Borrower or make or pay any dividends or
distributions to members of the Borrower.

 

(b)                           Except for Approved Affiliate Transactions, the
Borrower shall not enter into any agreements, written or oral, with any
Affiliate other than agreements on fair and reasonable terms and conditions
(which terms and conditions shall not, in any event, include a liquidated
damages provision) no less favorable to the Borrower as would be obtainable by
the Borrower in a comparable arms-length transaction with a Person other than an
Affiliate and, in each case, at rates and on terms approved in writing by the
Lender.

 

(c)                            Notwithstanding Section 6.8(a) above, the
Borrower may make cash dividends to the Guarantor in an aggregate amount, when
taken together with all cash dividends the Guarantor receives from Equinox
during such period, not to exceed (i) $15,000 in any calendar month, or
(ii) $150,000 in any fiscal year, in each case, minus all salary payments made
by the Borrower to the Guarantor; provided, that, in no case may any dividends
be made under this section if any default or Event of Default shall have
occurred and is continuing or would result from such dividend; provided,
further, that for any month in which the trailing twelve-month combined
operating income of the Borrower and Equinox is greater than $3,500,000, then
the monthly maximum (for that calendar month only) and the annual maximum (for
that fiscal year only) shall be increased by an amount equal to 5% of the amount
in excess of $3,500,000.

 

6.9                               Changes in Locations.  No item of Inventory or
Equipment may be moved from the locations set forth on Schedule 3.8 (other than
Inventory in transit, sales of Inventory in the ordinary course of business and
Equipment out for repair) without the prior written consent of the Lender.

 

ARTICLE VII
Financial Covenants

 

7.1                               Earnings Before Interest and Taxes.  The
Borrower’s EBIT determined at the end of each month for each trailing
twelve-month period ending on the last day of each month specified below shall
not be less than the amount set forth below opposite such period:

 

16

--------------------------------------------------------------------------------


 

Trailing Twelve-Month Period Ending
the Last Day of Each Month Below

 

Amount

 

 

 

 

 

January 31, 2013 through December 31, 2013

 

$

500,000

 

 

 

 

 

January 31, 2014 and each month thereafter until the Maturity Date

 

$

1,250,000

 

 

7.2                               Capital Expenditures.  The aggregate amount of
the Capital Expenditures made or committed to be made by the Borrower in any
trailing twelve-month period shall not exceed $300,000 without the prior written
approval of the Lender.

 

ARTICLE VIII
Events of Default; Remedies

 

8.1                               Events of Default.  If any one or more of the
following events shall occur for any reason whatsoever (whether such occurrence
shall be voluntary or involuntary or be effected by operation of law or pursuant
to any judgment, decree or order of any court or any order, rule or regulation
of any administrative or other governmental body), it shall be deemed an Event
of Default hereunder:

 

(a)                           in the event the Borrower defaults in the due and
punctual payment of principal on the Loan, interest on the Loan or any fees,
costs and expenses when and as the same shall become due and payable, whether at
maturity or at a date fixed for prepayment or by acceleration or otherwise, and,
in the case of interest, fees, costs and expenses, such default shall continue
for a period of three (3) days;

 

(b)                           default by the Borrower or any other Person in the
performance of or compliance with any of the covenants contained in Sections
2.2, 5.2, 5.3, 5.6, Article VI or Article VII hereof;

 

(c)                            any representation or warranty made herein or in
any other Loan Document or any statement or representation made in any report,
certificate, financial statement or other instrument furnished by the Borrower
or the Guarantor to the Lender pursuant to this Agreement shall prove to have
been inaccurate, untrue, false or misleading in any material respect when made
or delivered or when deemed made in accordance with the terms hereof;

 

(d)                           the death, disability or incapacity or the
Guarantor at any time that the Keyman Life Insurance Requirement is not
satisfied;

 

(e)                            the default by the Guarantor under the Guaranty,
the Pledge Agreement or the Non-Compete Agreement of his obligations thereunder;

 

(f)                             the default by the Borrower under the Borrower
Warrant Agreement of its obligations thereunder;

 

(g)                             the default by Equinox under the Equinox Warrant
Agreement of its obligations thereunder;

 

17

--------------------------------------------------------------------------------


 

(h)                           the termination or resignation of the Guarantor as
the manager of the Borrower or Equinox;

 

(i)                               default by the Borrower, the Guarantor or
Equinox in the performance or observance of any other covenant, agreement or
provision of this Agreement or any other Loan Document that is not cured within
a period of fifteen (15) days after the earlier of (a) knowledge by the Borrower
of such default or (b) delivery of written notice from the Lender of such
default;

 

(j)                              if any Loan Document shall for any reason cease
to be valid and binding on, or enforceable against, the Borrower, the Guarantor
or Equinox, as applicable, or the Borrower, the Guarantor or Equinox shall so
state in writing or shall seek to terminate any Loan Document;

 

(k)                           the Borrower, the Guarantor or Equinox shall
(i) voluntarily commence any proceeding or file any petition seeking relief
under Title 11 of the United States Code or any other federal, state or foreign
bankruptcy, insolvency or similar law, (ii) consent to the institution of, or
fail to controvert in a timely and appropriate manner, any such proceeding or
the filing of any such petition, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator or similar official for the
Borrower, the Guarantor or Equinox or for a substantial part of its or his
property, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) in the case of the Borrower or Equinox, take
limited liability company or other entity action for the purpose of effecting
any of the foregoing;

 

(l)                               an involuntary proceeding shall be commenced
or an involuntary petition shall be filed in a court of competent jurisdiction
seeking (i) relief in respect of the Borrower or Equinox, or of a substantial
part of its property, under Title 11 of the United States Code or any other
federal, state or foreign bankruptcy, insolvency or similar law, (ii) the
appointment of a receiver, trustee, custodian, sequestrator or similar official
for the Borrower or Equinox or for a substantial part of its property or
(iii) the winding-up or liquidation of the Borrower or Equinox, and such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall continue unstayed and in
effect for 30 days;

 

(m)                       a judgment or order for the payment of money shall be
entered against the Borrower or the Guarantor by any court which, when taken
together with all other judgments and orders, exceeds $10,000 and either
(i) such judgment or order shall continue undischarged for a period of 30 days
during which execution shall not be effectively stayed (pursuant to appeal, bond
or otherwise) or (ii) enforcement proceedings shall have been commenced upon
such judgment or order;

 

(n)                           any substantial part of the property of the
Borrower being sequestered or attached and not being returned to the possession
of the Borrower or released from such attachment within thirty (30) days;

 

(o)                           the Borrower’s, the Guarantor’s or Equinox’s
failure to observe or perform any material term, covenant or agreement contained
in any other material agreement by which it is bound evidencing or securing
borrowed money or advances and its failure to cure such default

 

18

--------------------------------------------------------------------------------


 

or failure within any applicable grace period, as would, or would have permitted
the holder or holders thereof or any obligations issued thereunder to accelerate
the maturity thereof; or

 

(p)                                 Richman Chemical Inc. exercises any of its
rights or remedies under that certain Consolidated Loan and Phantom Equity
Agreement dated as of December 1, 2011 (the “Richman Equity Agreement”), by and
between Equinox and Richman Chemical Inc., including exercising its option to
purchase or redeem the “Phantom Equity” (as defined in the Richman Equity
Agreement.

 

8.2                               Remedies.  Upon the occurrence of an Event of
Default and continuation thereof beyond any applicable cure period, the Lender
may, at its option, declare the Loan to be due and payable, whereupon the
maturity of the then unpaid balance of the Loan shall be accelerated and the
same and all interest accrued thereon shall forthwith become due and payable
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived, anything contained herein to the contrary
notwithstanding, and the holder may exercise and shall have any and all rights
and remedies available under applicable law and the Loan Documents.  For the
avoidance of doubt, the Lender agrees that, unless and until an Event of Default
has occurred and is continuing, it shall not (i) exercise (or request that the
Borrower exercise) any right to demand payment in full under Section 1(c) of the
Master Intercompany Promissory Note, (ii) give a Notice of Exclusive Control (as
defined in the Deposit Account Control Agreement) with regard to the Borrower’s
bank accounts or (iii) sell or otherwise negotiate to a holder the Master
Intercompany Promissory Note.  Notwithstanding the foregoing, the Lender shall
be permitted to transfer or assign its liens on and security interest in any or
all of the Collateral in connection with a transfer or assignment of its rights
under this Agreement pursuant to Section 9.8 hereof.

 

8.3                               Right to Cure.  If the Borrower, the Guarantor
or Equinox shall be in default in the timely payment or performance of any of
its or his obligations under this Agreement or any other Loan Document, at the
Lender’s option the Lender may pay the sums (or any portion thereof) for which
the Borrower, the Guarantor or Equinox is obligated.  Any amounts so advanced,
paid or expended shall be deemed advances of the Loan (even though when added to
other advances the sum thereof may exceed the original principal amount of the
Loan), shall bear interest from the date advanced, paid or expended at the
Default Rate and be secured by the Collateral and its payment enforced as if it
were a part of the original debt.  Any such sum expended, paid or advanced shall
be at the Lender’s sole option and not constitute a waiver of any default or
right arising from the breach by the Borrower, the Guarantor or Equinox of any
covenant or agreement contained in this Agreement or any other Loan Document.

 

8.4                               Remedies Not Exclusive.  No right or remedy
herein conferred upon the Lender is intended to be exclusive of any other right
or remedy contained herein or in any instrument or document delivered in
connection with or pursuant to this Agreement, and every such right or remedy
contained herein and therein or now or hereafter existing at law or in equity or
by statute, or otherwise may be exercised separately or in any combination.

 

8.5                               No Waiver of Rights or Remedies.  No course of
dealing by and among the Borrower, the Guarantor and Equinox and the Lender or
any failure or delay on the Lender’s part in exercising any rights or remedies
hereunder or under any other Loan Document shall operate as a waiver of any
rights or remedies of such parties and no single or partial exercise of any
rights or remedies

 

19

--------------------------------------------------------------------------------


 

hereunder or thereunder shall operate as a waiver or preclude the exercise of
any other rights or remedies hereunder or thereunder.

 

8.6                               Confidentiality and Lender’s Duty with Respect
to Collateral.  As long as no Event of Default has occurred and is continuing,
the Lender shall hold all intellectual property confidential.  Upon the
occurrence of any Event of Default, the Lender shall have the right to license,
sell, use or dispose of all or any portion of such intellectual property in the
exercise of any and all rights and remedies available under applicable law and
the Loan Documents.  The Lender shall use reasonable care in the custody and
preservation of Collateral in its possession and deal with it in the same manner
as the Lender deals with similar property for its own account.

 

8.7                               Power of Attorney.  The Borrower irrevocably
authorizes the Lender at any time after an Event of Default has occurred in the
sole discretion of the Lender and appoints the Lender as its attorney in fact to
(i) indorse and collect any cash proceeds of the Collateral, (ii) enforce
payment of any and all instruments, accounts and receivables, including any
payment under the Master Intercompany Promissory Note, in the name of the Lender
or the Borrower, (iii) apply the proceeds of any Collateral received by the
Lender to the Secured Obligations and (iv) do all other acts and things
necessary to carry out this Agreement.  This power of attorney being coupled
with an interest is irrevocable while any of the Secured Obligations remain
outstanding.

 

ARTICLE IX
Miscellaneous

 

9.1                               Costs, Expenses and Attorney’s Fees.  The
Borrower shall pay to the Lender immediately upon demand the full amount of all
out-of-pocket costs and expenses, including the reasonable attorney’s fees of
the Lender’s counsel, costs of experts, closing costs (including, but not
limited to recording fees and taxes) and all other expenses, incurred by the
Lender (i) in connection with the negotiation, preparation, amendment,
modification, renewal, restatement and replacement of this Agreement and each of
the other Loan Documents, including attending conferences or other meetings to
discuss or negotiate any of the foregoing, (ii) upon the occurrence of an Event
of Default, or of circumstances which, if left uncured, would result in an Event
of Default, the costs of additional appraisals, environmental studies and legal
reviews, such costs to be incurred for reasonable cause, (iii) in the
perfection, preservation, protection and continuation of the liens granted to
the Lender herein and pursuant to the Pledge Agreement, and the custody,
preservation and protection of any of the collateral described herein and
therein, (iv) in the administration and collection of the Loan, (v) in the
pursuit by the Lender of its rights and remedies under the Loan Documents and
applicable law and (vi) in defending any counterclaim, cross-claim or other
action, or participating in any bankruptcy proceeding, mediation, arbitration,
litigation or dispute resolution of any other nature involving the Lender, the
Borrower, the Guarantor or any of the collateral described herein or in the
Pledge Agreement, except, in the case of this clause (vi), to the extent caused
by the Lender’s gross negligence or willful misconduct.  All costs, legal or
otherwise, incurred by the Lender in making the Original Loan and the Loan
available to the Borrower shall be paid by the Borrower.  All amounts due under
this Section shall be payable immediately after written demand (in reasonable
detail) therefor, and any unpaid amounts will be added to the principal balance
of the Loan.

 

20

--------------------------------------------------------------------------------


 

9.2                               Survival of Representations and
Warranties, etc.  All agreements, representations and warranties contained
herein or made in writing by the Borrower, the Guarantor and Equinox or on
behalf of the Borrower, the Guarantor and Equinox in connection with the
transactions contemplated hereby shall survive the execution and delivery of
this Agreement.  All statements contained in any certificate or other document
or instrument executed and delivered pursuant to this Agreement or in connection
with the transactions contemplated hereby shall be deemed representations by the
Borrower hereunder.

 

9.3                               Notices.  All notices and other communications
provided for herein (including, without limitation, any modifications of, or
waivers or consents under, this Agreement) shall (unless otherwise indicated) be
given or made by telecopy or in writing and telecopied, mailed or delivered to
the intended recipient at the address of such party as follows (and in all
events where an email address appears below, shall be simultaneously emailed to
such address):

 

(i)                                     if to the Lender at:

 

c/o Zep Inc.

1310 Seaboard Industrial Blvd.

Atlanta, GA 30318

Attn: Robert Collins

404.603.7568/Office

404.367.4094/Fax

 

with a copy to:

 

Philip A. Theodore

Vice President, General Counsel

Zep Inc.

1310 Seaboard Industrial Blvd, NW

Atlanta, Georgia  30318

phil.theodore@zep.com

404.603.7952 / Office

404.367-4153 / Fax

 

(ii)                                  if to the Borrower, at:

 

ADCO Products, LLC

1909 W. Oakridge Drive

Albany, GA  31707

Attn: Mark Grimaldi

229.420.3886/Office

229.317.3584/Fax

 

with a copy to:

 

Huff Croxton, Esquire

Perry & Walters, LLP

 

21

--------------------------------------------------------------------------------


 

P. O. Box 71209

Albany, Georgia 31708

hcroxton@perrywalters.com

229.439.4000/Office

229.436.1417/Fax

 

9.4                               Amendments and Waivers.  Except as otherwise
provided herein, neither this Agreement nor any term hereof may be changed,
waived, discharged or terminated orally or in writing, except that any term of
this Agreement may be amended and the observance of any such term may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with (but only with) the written consent of the Borrower and the
Lender as evidenced by a written amendment to or waiver of the terms of this
Agreement executed by each of the Borrower and the Lender.  Any and all Events
of Default which have occurred or existed under the Original Loan Agreement
prior to the Closing Date are hereby waived by the Lender.

 

9.5                               Severability.  If any term, covenant or
condition of this Agreement, or the application thereof to any Person or
circumstance, shall to any extent be invalid or unenforceable, the remainder of
this Agreement, or the application of such term, covenant or condition to other
Persons or circumstances, shall not be affected thereby, and each term, covenant
or condition of this Agreement shall be valid and enforceable to the fullest
extent permitted by law.

 

9.6                               Governing Law; Binding Nature; etc.  This
Agreement shall be construed and enforced in accordance with the laws of the
State of Georgia.  All the terms of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective successors and
permitted assigns of the parties hereto, whether so expressed or not.  This
Agreement (with the exhibits and schedules annexed hereto) embodies the entire
agreement and understanding between the Lender and the Borrower and supersedes
all prior agreements and understandings relating to the subject matter hereof. 
The headings in this Agreement are for convenience of reference only, and shall
not limit or otherwise affect the meaning hereof.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

9.7                               Right to Set Off.  The Lender shall have the
right, immediately and without further action by it, to set off against any
obligation of the Borrower to the Lender all money owed by the Lender in any
capacity to the Borrower, whether or not due.  The Lender shall be deemed to
have exercised such right of set off and to have made a charge against any such
money immediately upon the occurrence of any Event of Default even though such
charge is made or entered on the books of the Lender subsequent thereto.

 

9.8                               Successors and Assigns.

 

(a)                           The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights hereunder without the prior written consent of the Lender.  Any
attempted assignment or transfer by the Borrower without such consent shall be
null and void.

 

22

--------------------------------------------------------------------------------


 

(b)                           The Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of the Loan and its
rights under the Warrant Agreements) without consent of the Borrower, the
Guarantor or Equinox.  Upon the execution and delivery of an assignment
agreement by the Lender and such assignee and payment by such assignee of an
amount equal to the purchase price agreed between the Lender and such assignee,
such assignee shall become a party to this Agreement and the other Loan
Documents and shall have the rights and obligations of the Lender under this
Agreement, and the Lender shall be released from its obligations hereunder to a
corresponding extent.

 

9.9                               No Joint Venture.  Nothing contained in this
Agreement shall be deemed or construed to have the effect of creating between
the Borrower and the Lender the relationship of principal or agent, or of a
partnership or joint venture.

 

9.10                        RELEASE.

 

(a)                           NEITHER THE BORROWER, THE GUARANTOR, EQUINOX OR
ANY AFFILIATES THEREOF (THE “RELEASORS”), HAS ANY CLAIM FOR DAMAGES OR CAUSE OF
ACTION AGAINST THE LENDER OF ANY AFFILIATES THEREOF (OR ANY DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS OR ATTORNEYS OF THE LENDER)(COLLECTIVELY “CURRENT CLAIMS”),
AND (ii) THE LENDER HAS HERETOFORE PROPERLY PERFORMED AND SATISFIED IN A TIMELY
MANNER ALL OF ITS OBLIGATIONS TO THE BORROWER, THE GUARANTOR AND EQUINOX. 
NOTWITHSTANDING THE FOREGOING, THE BORROWER WISHES TO ELIMINATE ANY POSSIBILITY
THAT ANY PAST CONDITIONS, ACTS, OMISSIONS, EVENTS OR CIRCUMSTANCES WOULD IMPAIR
OR OTHERWISE ADVERSELY AFFECT THE LENDER’S RIGHTS, INTERESTS, SECURITY AND/OR
REMEDIES UNDER THE LOAN DOCUMENTS.  ACCORDINGLY, FOR AND IN CONSIDERATION OF THE
AGREEMENTS CONTAINED IN THIS AGREEMENT AND OTHER GOOD AND VALUABLE
CONSIDERATION, THE RELEASORS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE AND
RELEASE ANY AND ALL CURRENT CLAIMS, WHETHER ASSERTED OR UNASSERTED, WHICH SUCH
PARTY MAY HAVE AGAINST THE LENDER, ANY AFFILIATES OF THE LENDER OR ANY OF THE
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR ATTORNEYS OF THE LENDER (COLLECTIVELY,
THE “RELEASED PARTIES”) ARISING FROM ANY ACTS OR OMISSIONS OF THE LENDER WITH
RESPECT TO THE COLLATERAL, THE LOAN DOCUMENTS OR ANY OTHER OBLIGATIONS OF THE
LENDER.  THE BORROWER REPRESENTS AND WARRANTS THAT THE FOREGOING CONSTITUTES A
FULL AND COMPLETE RELEASE OF ALL CURRENT CLAIMS; PROVIDED HOWEVER, THAT THE
FOREGOING RELEASE SHALL NOT APPLY TO ANY CLAIMS FIRST ARISING AFTER THE
EXECUTION AND DELIVERY OF THIS AGREEMENT WITH RESPECT TO ACTS OR EVENTS
OCCURRING THEREAFTER.  FOR PURPOSES OF THE RELEASE CONTAINED IN THIS CLAUSE (A),
ANY REFERENCE TO ANY RELEASOR SHALL MEAN AND INCLUDE, AS APPLICABLE, SUCH
PERSON’S SUCCESSORS AND ASSIGNS, INCLUDING, WITHOUT LIMITATION, ANY RECEIVER,
TRUSTEE OR DEBTOR-IN-POSSESSION, ACTING ON BEHALF OF SUCH PERSON.  AS TO EACH
AND EVERY CLAIM RELEASED HEREUNDER, THE BORROWER HEREBY

 

23

--------------------------------------------------------------------------------


 

REPRESENTS THAT IT HAS RECEIVED THE ADVICE OF LEGAL COUNSEL WITH REGARD TO THE
RELEASES CONTAINED HEREIN AND AGREES THAT, TO THE GREATEST EXTENT PERMITTED BY
APPLICABLE LAW, NO COMMON LAW OR STATUTORY RULE OR PRINCIPLE SHALL AFFECT THE
VALIDITY OR SCOPE OR ANY OTHER ASPECT OF SUCH RELEASE.

 

(b)                           THE BORROWER, ON BEHALF OF ITSELF AND ITS
SUCCESSORS, ASSIGNS, AND OTHER LEGAL REPRESENTATIVES, HEREBY ABSOLUTELY,
UNCONDITIONALLY AND IRREVOCABLY, JOINTLY AND SEVERALLY, COVENANTS AND AGREES
WITH EACH RELEASED PARTY THAT IT WILL NOT SUE (AT LAW, IN EQUITY, IN ANY
REGULATORY PROCEEDING OR OTHERWISE) ANY RELEASED PARTY ON THE BASIS OF ANY CLAIM
RELEASED, REMISED AND DISCHARGED BY EACH OF THE BORROWER AND THE GUARANTOR
PURSUANT TO SECTION 9.10(A) ABOVE.

 

9.11                        WAIVER OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

9.12                        Effect of Restatement.  This Agreement amends,
restates and replaces in its entirety the Original Loan Agreement.  All rights,
benefits, indebtedness, interest, liabilities and obligations of the parties to
the Original Loan Agreement are hereby amended, restated, replaced and
superseded in their entirety according to the terms and provisions set forth
herein.  The parties hereto acknowledge and agree that (a) this Agreement and
the other Loan Documents executed and delivered in connection herewith do not
constitute a novation or termination of the “Secured Obligations” (as defined in
the Original Loan Agreement) under the Original Loan Agreement as in effect
prior to the Closing Date and (b) such “Secured Obligations” are in all respects
continuing with only the terms thereof being modified as provided in this
Agreement.

 

[Signatures Appear on Next Page]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Loan Agreement to be duly
executed as of the day and year first above written.

 

 

ADCO PRODUCTS, LLC, a Georgia limited liability company

 

 

 

By:

/s/ Mark R. Grimaldi

 

Its:

Manager

 

 

 

 

 

 

ACUITY SPECIALTY PRODUCTS, INC., a Georgia corporation

 

 

 

By:

/s/ Robert P. Collins

 

Its:

Vice President, Chief Administrative Officer

 

25

--------------------------------------------------------------------------------


 

APPENDIX A

 

RULES OF USAGE AND DEFINITIONS

 

Rules of Usage

 

The following rules of usage shall apply to this Appendix A and the Loan
Documents unless otherwise required by the context:

 

(a)                                 All personal pronouns, whether used in the
masculine, feminine or neuter gender, shall include all other genders; the
singular shall include the plural, and the plural shall include the singular.

 

(b)                                 Unless otherwise indicated, references
within any document to articles, sections, subsections, paragraphs, clauses,
subclauses, schedules or exhibits shall refer to the corresponding article,
section, subsection, paragraph, clause, subclause, schedule or exhibit in or to
such document.

 

(c)                                  Except where specifically restricted,
reference to any Person includes that Person and its heirs, devisees, personal
representatives, successors and permitted assigns.

 

(d)                                 The headings, subheadings and table of
contents are solely for convenience of reference and shall not constitute a part
of any such document; nor shall they affect the meaning, construction or effect
of any provision thereof.

 

(e)                                  Whenever any representation set forth in
any document is qualified by the phrase “to the Company’s knowledge,” such
phrase indicates only that no facts or information have come to the Company’s
attention that would give the Borrower actual knowledge or actual notice that
any such representation is not accurate and complete.

 

(f)                                   An Event of Default shall “continue” or be
“continuing” unless and until such Event of Default has been waived in writing
pursuant to an amendment to or waiver of the Loan Agreement duly executed and
delivered by each of the Lender and the Borrower.

 

(g)                                  Except as otherwise expressly provided,
reference to any agreement means such agreement as amended, modified or
supplemented from time to time in accordance with the applicable provisions
thereof.

 

(h)                                 All capitalized terms used herein and
defined in the Uniform Commercial Code as adopted in the State of Georgia from
time to time (the “Uniform Commercial Code”) shall have the meaning given
therein unless otherwise defined herein.

 

Definitions

 

The following terms shall have the following meanings in the Loan Documents
unless otherwise required by the context:

 

--------------------------------------------------------------------------------


 

“Acquisition” shall mean the acquisition by the Borrower of certain of the
assets of the Seller, pursuant to an Asset Purchase Agreement dated as of
November 30, 2011, by and between the Borrower (as successor by assignment to
Equinox) and the Seller.

 

“Affiliate” shall mean, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under direct or indirect
common control with, such Person, and, if such Person is an individual, any
member of the immediate family of such individual and any trust whose principal
beneficiary is such individual or one or more members of such immediate family
and any Person which is controlled by any such member or trust.  As used herein,
the term “control”(and like terms) when used with respect to any Person, means
the direct or indirect beneficial ownership of more than ten percent (10%) of
the outstanding voting securities or voting equity of such Person or possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through ownership of voting
securities or by contract or otherwise.

 

“Approved Affiliate Transactions” shall mean the following activities by and
between the Borrower and Equinox that are conducted in the ordinary course of
business: (i) product production consisting of finished goods produced each
month at standard cost per the batch sheets, which includes a daily production
charge for the packaging labor and overhead not included in the batch sheet
values, (ii) payment of administrative fees consisting of the labor estimated
each month for administrative services (including accounting, purchasing, lab,
sales and management support) provided by Equinox employees to the Borrower,
(iii) shared invoices contracted on a group basis and split between the Borrower
and Equinox (including property insurance, cell phone services, rent, and travel
and (iv) merchant card activities.

 

“Borrower” shall have the meaning set forth in the preamble of the Loan
Agreement.

 

“Borrower Warrant Agreement” shall have the meaning set forth in the preamble of
the Loan Agreement.

 

“Capital Expenditures” shall mean all payments in respect of the cost of any
fixed asset or improvement, or replacement, substitution, or addition thereto,
which has a useful life of more than one year, in each case, calculated in
accordance with GAAP.

 

“Closing Date” shall mean the date on which all of the conditions set forth in
Section 2.1 of the Loan Agreement have been satisfied.

 

“Collateral” shall mean of all of Borrower’s personal property of any kind or
character, whether tangible or intangible, including without limitation, all of
the Borrower’s right, title and interest in and to the following:(i) all Goods,
Accounts, Equipment, Inventory, contract rights or rights to payment of money,
leases, license agreements, franchise agreements, General intangibles,
Commercial tort claims, Documents, instruments (including any Promissory notes),
Chattel paper (whether tangible or electronic), cash or cash equivalents,
Deposit accounts, Fixtures, Letters of credit rights (whether or not the letter
of credit is evidenced by a writing), securities, and all other Investment
property, intellectual property (including trademarks, patents and copyrights),
Supporting obligations and financial assets, whether now owned or hereafter
acquired, wherever located; and (ii) all Borrower’s books relating to the
foregoing, and any and all claims, rights and interests in any of the above and
all substitutions for, additions,

 

--------------------------------------------------------------------------------


 

attachments, accessories, accessions and improvements to and replacements,
products, Proceeds and insurance proceeds of any or all of the foregoing.

 

“Default Rate” shall have the meaning set forth in Section 1.3(b) of the Loan
Agreement.

 

“EBIT” shall mean earnings before interest and taxes, in each case, calculated
in accordance with GAAP, plus the Borrower’s transition expenses associated with
the original acquisition and relocation of the Borrower’s assets from Missouri
and the start-up of operations in Albany, Georgia, in each case, expensed in the
calendar year ending December 31, 2012.

 

“Environment” means waters of the United States, surface water, groundwater,
drinking water supply, land surface or subsurface strata, or ambient air within
the United States.

 

“Environmental Laws” means any federal, state or local law, statute, code,
ordinance, regulation, rule, order, judgment, or decree that relates to the use,
treatment, storage, disposal, emission, discharge, release, or threat of release
of Hazardous Material, the protection of human health, the protection of the
Environment, or the conservation of natural or cultural resources, including
without limitation all common laws of nuisance or trespass.

 

“Equinox” shall mean Equinox Chemicals, LLC, a Georgia limited liability
company.

 

“Equinox Warrant Agreement” shall have the meaning set forth in the preamble of
the Loan Agreement.

 

“Escrow Agent” shall have the meaning set forth in Section 2.2(b) of the Loan
Agreement.

 

“Event of Default” shall mean any one or more of the events set forth in
Section 8.1 of the Loan Agreement.

 

“Guarantor” means Mark R. Grimaldi, an individual resident of the City of
Albany, State of Georgia.

 

“Guaranty” shall mean that certain Guaranty dated as of December 19, 2011, by
the Guarantor in favor of the Lender, as ratified and affirmed pursuant to that
certain Reaffirmation and Acknowledgment of Guaranty and Pledge Agreement and
First Amendment to Pledge Agreement dated as of February 28, 2013.

 

“Hazardous Materials” means any substance, chemical, material, or waste that is
identified or defined as hazardous, dangerous, or toxic or otherwise regulated
by an Environmental Law, including without limitation petroleum products,
asbestos, polychlorinated biphenyls, infectious medical waste, and urea
formaldehyde.

 

“Hedging Agreements” shall mean interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts, commodity agreements and other similar agreements or
arrangements designed to protect against fluctuations in interest rates,
currency values or commodity values.

 

“Indemnitee Parties” shall have the meaning set forth in Section 5.9 of the Loan
Agreement.

 

--------------------------------------------------------------------------------


 

“Interest Rate” shall have the meaning set forth in Section 1.3(a) of the Loan
Agreement.

 

“Keyman Life Insurance Requirement” shall have the meaning set forth in
Section 5.6(b) of the Loan Agreement.

 

“Lender” shall have the meaning set forth in the preamble of the Loan Agreement.

 

“Lender Financing Facility” shall mean that certain Credit Agreement dated as of
July 15, 2010, by and among the Lender, certain affiliates of the Lender, the
lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as the
administrative agent, as the same may be amended, restated, amended and
restated, supplemented, refinanced, replaced (whether by way of a substitute
credit agreement, indenture or otherwise) or otherwise modified from time to
time.

 

“Loan” shall have the meaning set forth in Section 1.2 of the Loan Agreement.

 

“Loan Agreement” shall mean the Amended and Restated Loan and Security Agreement
dated as of February 28, 2013, by and between the Borrower and the Lender.

 

“Loan Documents” shall mean the Loan Agreement, the Guaranty, the Pledge
Agreement, the Warrant Agreements, the Intercompany Promissory Note, the
Collateral Assignment of Non-Compete and Non-Solicitation Agreement and all
other documents, instruments and agreements delivered in connection with the
transactions contemplated by the Loan Agreement.

 

“Master Intercompany Promissory Note” shall mean that certain Master
Intercompany Promissory Note dated as of the date hereof, executed by Equinox in
favor of the Borrower, as may be amended, restated, supplemented or otherwise
modified from time to time.

 

“Maturity Date” shall mean the earlier of (i) February 28, 2018 and (ii) the
date of the acceleration of the Secured Obligations pursuant to Section 8.2.

 

“Original Loan Agreement” shall have the meaning set forth in the preamble of
the Loan Agreement.

 

“Person” means and includes any natural person, corporation, limited
partnership, general partnership, limited liability company, joint venture,
joint stock company, association, company, trust, bank, trust company, land
trust, insurance trust or other organization, whether or not legal entities, and
governments and agencies and political subdivisions thereof.

 

“Pledge Agreement” shall mean the Pledge Agreement dated of December 19, 2011,
by and between the Guarantor and the Lender, as ratified and affirmed pursuant
to that certain Reaffirmation and Acknowledgment of Guaranty and Pledge
Agreement and First Amendment to Pledge Agreement dated as of February 28, 2013.

 

“Prime Rate” shall mean the prime interest rate as published in the daily
week-day edition of the Wall Street Journal.  The Prime Rate for weekends and
holidays shall be the rate as published on the most recent day of publication of
the week-day edition.

 

“Secured Obligations” shall mean, in each case whether now in existence or
hereafter arising, (a) the principal of and interest and other charges on the
Loan, (b) the obligations of the

 

--------------------------------------------------------------------------------


 

Guarantor under each of the Guaranty and the Pledge Agreement, (c) the
obligations of the Borrower under the Borrower Warrant Agreement, (d) the
obligations of Equinox under the Equinox Warrant Agreement and (e) all
indebtedness, liabilities, obligations, covenants and duties of the Borrower,
the Guarantor and Equinox to the Lender of every kind, nature and description,
direct or indirect, absolute or contingent, due or not due, contractual or
tortious, liquidated or unliquidated and whether or not evidenced by any note
and whether or not for the payment of money, arising under or in respect of the
Loan Agreement, the Guaranty, the Warrant Agreements, the Pledge Agreement or
any of the other Loan Documents.

 

“Seller” shall mean ADCO Cleaning Products, LLC, a Delaware limited liability
company.

 

“Solvent” means, when used with respect to any Person, that as of the date as to
which such Person’s solvency is to be measured: (i) the fair saleable value of
its assets (inclusive of goodwill) is in excess of (a) the total amount of its
liabilities (including contingent, subordinated, absolute, fixed, matured,
unmatured, liquidated and unliquidated liabilities) and (b) the amount that will
be required to pay the probable liability of such Person on its debts as such
debts become absolute and matured; (ii) it has capital that is not unreasonably
small in relation to its business as presently conducted or after giving effect
to any contemplated transaction; and (iii) it is able to meet its debts as they
mature.  In determining whether the Guarantor is Solvent, the subrogation rights
that the Guarantor will have against the Borrower shall be taken into account
without regard to any restrictions on exercising such subrogation rights
contained in the Guaranty.

 

“Warrant Agreements” shall have the meaning set forth in the preamble of the
Loan Agreement.

 

--------------------------------------------------------------------------------